Title: From George Washington to Charles-René-Dominique Sochet Destouches, 2 March 1781
From: Washington, George
To: Destouches, Charles-René-Dominique Sochet


                  
                     Sir
                     Morehouses March 2nd 81
                  
                  I had the pleasure of receiving the letter which you did me the honor to write by the Baron De Colesen, the third day after its date, informing me of the resolution you had taken of renewing the attempt in Chesapeak bay with your whole fleet.  Persuaded that this determination is warranted by prudence as well as a spirit of enterprise, I receive the intelligence of it with peculiar pleasure.  It is the strongest proof of your desire to be useful to these states; and I hope will be productive of correspondent advantages.
                  On receiving the information I Immediately set out for Rhode Island, where I shall be happy to arrive in time to have the happiness of a conversation with you and of assuring you personally of my wishes for your success and of the perfect esteem and attachment, with which I have the honor to be Sir Your most obed. & hum. serv.
                  
                     Go: Washington
                  
                  
                     I shall arrive at New Port early the 6th.  On my way to this place I met your dispatch of the 27th of February.
                  
                  
               